DETAILED ACTION
Status of Claims
This action is in response to the application filed on 5/17/2018. Claim 1 – 20 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification did not disclose “computational units” recited in Claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “controller functional block” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 4 and 12 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 79-82, 2004.

Regarding Claim 1, Rezaie discloses an electronic device (Rezaie, abs. ln. 1, where hardware implementation [electronic device]), comprising:
a hardware computational functional block (Rezaie, Fig. 1, where the on-chip learning structure)
and a controller functional block (Rezaie, Fig. 5, where Gilbert multiplier cell is part of a controller functional device that cause neural network to change learning parameter), the controller functional block configured to:
receive (Rezaie, fig. 5 & sec. IV, para. 3, ln. 3 – 7, where multiplier receive first pair of the differential inputs v1 and v2 which is the error e [stress indicator] in fig. 4. As specified in the instant application para. 0031, stress indicator is a value for selecting operations to be performed. Rezaie’s discloses in fig. 4 that based on the value of error e, select an operation for the neural network. Therefore the error corresponds to the claimed stress indicator) a stress indicator associated with an instance of input data for training a neural network (Rezaie, fig. 4, where error e [stress indicator] associated with its corresponding input data while training) to perform a specified task (Rezaie, sec. IV, para. 1, ln. 3, where “Function Approximation” problem [specified task]);
select, based on a value of the stress indicator, one or more operations to be performed when training the neural network (Rezaie, fig. 4 & sec. IIIB, para. 1, where based on error e [stress indicator] find the optimum trajectory area from multiple trajectory area of different boundaries. System perform different operation based on the trajectory area);
and cause the computational functional block to perform the one or more operations when training the neural network (sec. IIIA, para. 2, ln. 14 – 18, where perform update of learning rate by the learning curve of the trajectory area that the error e is in [the operation]).

Regarding Claim 2, depending on Claim 1, Rezaie further discloses: wherein selecting the one or more operations comprises:
for each candidate operation from among one or more candidate operations (Rezaie, fig. 4, where each of the multiple learning rate change operations [candidate operation] in each trajectory area):
comparing the value of the stress indicator to a threshold associated with the candidate operation (Rezaie, fig. 5 & sec. IV, para. 3, ln. 3 – 7, where first differential input, the error e [stress indicator] compares to the second differential input, the threshold parameter [threshold associated with candidate operation], in order to find the best learning rate curve);
and when the value of the stress indicator has a specified relationship with the threshold associated with the candidate operation (Rezaie, fig. 4, for the error e [stress indicator] that is between the boundaries [threshold] of a trajectory area corresponding to the learning rate change operation [candidate operation]), selecting the candidate operation as one of the one or more operations (Rezaie, choose the learning rate change operation [candidate operation] with the learning rate curve of the trajectory area).

	Regarding Claim 3, depending on Claim 2, Rezaie further discloses: wherein a candidate operation from among the one or more candidate operations comprises:  adjusting, based at least in part on the value of the stress indicator, a training coefficient that is used for computing weighting values for inputs to nodes in the neural network (Rezaie, sec. IIIA, para. 2, ln. 14 – 18 & eq. 2, where the learning rate change operation [candidate operation] adjust the learning rate ηi [training coefficient used to compute weighting value for inputs to nodes]; fig. 4, where the adjustment is based in part of the value of the error e [stress indicator]).

	Regarding Claim 4, depending on Claim 3, Rezaie further discloses: wherein adjusting the training coefficient comprises: setting the training coefficient in proportion to the stress indicator (Rezaie, fig. 4, where learning rate [training coefficient] is in proportion to error e [stress indicator]), thereby causing, when computing the weighting values, relatively larger modifications of the weighting values for higher values of the stress indicator (Rezaie, fig. 4 & eq. 2, where larger error e [stress indicator] result in larger learning rate ηe and further result in a larger modification ηe:e for the weighting value wij).

Regarding Claim 12 – 15, Claim 12 – 15 are the method claims corresponding to Claim 1 – 4. Claim 12 – 15 are rejected with the same reason as Claim 1 – 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 – 7, 10 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 79-82, 2004 in view of Loshchilov, Online Batch Selection for Faster Training of Neural Networks, International Conference of Learning Representations, ICLR 2016.

Regarding Claim 5, depending on Claim 2, Rezaie discloses an electronic device of Claim 2. Rezaie did not explicitly disclose: 
wherein: the instance of input data is an instance of input data from a batch of input data that includes at least two different instances of input data;
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the at least two different instances of input data, performing a training iteration with only the instance of input data.
Loshchilov explicitly discloses: 
wherein: the instance of input data is an instance of input data from a batch of input data that includes at least two different instances of input data (Loshchilov, alg. 3, ln. 2, where N data point [at least two different instance of input data] in the training sample [batch of input data]);
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the at least two different instances of input data, performing a training iteration with only the instance of input data (Loshchilov, alg. 3, ln. 24 – 25 & sec. 4, para. 6, ln. 3 - 7, where select only the datapoint of the lowest index isel to the batch. In the implementation that the batch size b = 1, the next training iteration only perform training with the instance of input data).
Rezaie and Loshchilov both teach fast neural network training method using relevant importance indicator and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rezaie’s teaching of  the hardware implementation of the fast neural network learning device with Loshchilov’s teaching of the training data sampling base on the importance to achieve a method and device for fast neural network training using importance sampling technique. One of the ordinary skilled in the art would have motivated to make this modification in order to speed up the training process (Loshchilov, abs. ln. 14).

Regarding Claim 6, depending on Claim 2, Rezaie discloses an electronic device of Claim 2. Rezaie did not explicitly disclose: 
wherein: the instance of input data is an instance of input data from a batch of input data that includes at least two different instances of input data;
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the at least two different instances of input data, performing multiple training iteration with only the instance of input data.
Loshchilov explicitly discloses: 
wherein: the instance of input data is an instance of input data from a batch of input data that includes at least two different instances of input data (Loshchilov, alg. 3, ln. 2, where N data point [at least two different instance of input data] in the training sample [batch of input data]);
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the at least two different instances of input data, performing multiple training iteration with only the instance of input data (Loshchilov, alg. 3, ln. 24 – 25 & sec. 4, para. 6, ln. 3 - 7, where select only the datapoint of the lowest index isel to the batch. In the implementation that the batch size b = 1, the datapoint that has constant low ranking, are selected again, the datapoint is trained alone with multiple iteration).

Regarding Claim 7, depending on Claim 2, Rezaie discloses an electronic device of Claim 2. Rezaie did not explicitly disclose: 
wherein:  the instance of input data is an instance of input data from a batch of input data that includes a plurality of different instances of input data;
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the plurality of different instances of input data, performing one more training iterations with each of a subset of instances of input data from the batch of input data, the subset including the instance of input data.
Loshchilov explicitly discloses: 
wherein: the instance of input data is an instance of input data from a batch of input data that includes at least two different instances of input data (Loshchilov, alg. 3, ln. 2, where N data point [at least two different instance of input data] in the training sample [batch of input data]);
and a candidate operation from among the one or more candidate operations comprises: instead of performing training iterations for each of the plurality of different instances of input data, performing one more training iterations with each of a subset of instances of input data from the batch of input data, the subset including the instance of input data (Loshchilov, alg. 3, ln. 24 – 25 & sec. 4, para. 6, ln. 3 - 7, where select only the datapoint of the lowest index isel to the batch. In the implementation that the batch size b > 1, the datapoint that has constant low ranking, get selected among a group of low ranking data points into batch [subset of instances of input data from batch of input data] multiple times, the datapoint is trained again with each of the instances in the batch).

Regarding Claim 10, depending on Claim 1, Rezaie discloses an electronic device of Claim 1. Rezaie in view of Loshchilov further discloses: wherein the stress indicator (Loshchilov, alg. 3, ln. 24, where aisel [stress indicator]) is set to a given value based on a relative importance of the instance of input data among multiple different instances of input data for training the neural network to perform the specified task (Loshchilov, alg. 3, ln. 9, where aj is calculated based on the cumulated probability of being selected [importance]).

Regarding Claim 16 – 18, Claim 16 – 18 are the method claims corresponding to Claim 5 – 7. Claim 16 – 18 are rejected with the same reason as Claim 5 – 7. 

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 79-82, 2004 in view of Na, Speeding up Convolutional Neural Network Training with Dynamic Precision Scaling and Flexible Multiplier Accumulator, Proceedings of the 2016 International Symposium on Low Power Electronics and Design, ISLPED, Aug. 2016.

Regarding Claim 8, depending on Claim 2, Rezaie discloses an electronic device of Claim 2. Rezaie did not explicitly disclose: 
wherein a candidate operation from among the one or more candidate operations comprises: increasing a precision level of at least one of operands and results for specified computations for training the neural network.
Na explicitly discloses: 
wherein a candidate operation from among the one or more candidate operations comprises: increasing a precision level of at least one of operands and results for specified computations for training the neural network (Na. alg. 1, sec. 2, para. 4, ln. 3 – 10 & sec. 3.2, para. 1, ln. 1 – 4, where during training, dynamically scales the precision and allow hardware dynamic fixed-point operation base on the ma_loss[0] [stress indicator]. The change of precision apply to parameters of each layer and global [operands and results] during training).
Rezaie and Na both teach fast neural network training method utilizing indicator and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rezaie’s teaching of  the hardware implementation of the fast neural network learning device with Na’s teaching of the dynamic training precision base on indicator to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to speed up the training process (Na, abs. ln. 12) while save computation energy (Na, abs. ln. 12 - 13).

Regarding Claim 19, Claim 19 is the method claims corresponding to Claim 8. Claim 19 is rejected with the same reason as Claim 8.

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 79-82, 2004 in view of Zhang, Neuron-adaptive higher order neural-network models for automated financial data modeling, IEEE Transactions on Neural Networks, Vol. 13, Iss. 1, 2002.

Regarding Claim 9, depending on Claim 2, Rezaie discloses a device of Claim 2. Rezaie did not explicitly disclose: 
wherein a candidate operation from among the one or more candidate operations comprises: modifying or replacing, based at least on part on the value of the stress indicator, one or more activation functions in the neural network.
Zhang explicitly discloses: 
wherein a candidate operation from among the one or more candidate operations comprises: modifying or replacing, based at least on part on the value of the stress indicator, one or more activation functions in the neural network (Zhang. sec. III, eq. 3.7, where during training, increase variable a1i,k [candidate operation] of activation function i,k based in part of E [stress indicator] when 
    PNG
    media_image1.png
    69
    87
    media_image1.png
    Greyscale
 is greater than zero [threshold associated with the candidate operation]).
Rezaie and Zhang both teach neural network training model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rezaie’s teaching of  the hardware implementation of the fast neural network learning device with Zhang’s teaching of optimum model determination to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to automatically finding the optimum model (Zhang, abs. 15 - 16)

Regarding Claim 20, Claim 20 is the method claims corresponding to Claim 9. Claim 20 is rejected with the same reason as Claim 9. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 79-82, 2004 in view of Koosh, Analog VLSI Neural Network with Digital Perturbative Learning, IEEE Transactions on Circuits and System II. Analog and Digital Signal Processing. Vol 49, May 2002.

Regarding Claim 11, depending on Claim 1, Rezaie discloses an electronic device of Claim 1. Rezaie further disclose:
the stress indicator to be used for one or more computations involving the instance of input data when training the neural network (Rezaie, fig. 4, where the error e [stress indicator] is used to compute the learning rate curve and the computation is based on the error of the current instance of input data while training the neural network)
Rezaie did not explicitly disclose: 
further comprises: a plurality of computational units in the computational functional block, each computational unit being configured to perform computations for training the neural network
wherein each computational unit comprises circuit elements for at least one of receiving and storing the stress indicator
Koosh explicitly discloses: 
further comprises: a plurality of computational units in the computational functional block, each computational unit being configured to perform computations for training the neural network (Koosh, fig. 2 & abs. ln. 2 – 5, where synapse circuits [plurality of computational units] in the neural network hardware [computational function block] in a chip used for the training of neural network) 
wherein each computational unit comprises circuit elements for at least one of receiving and storing the stress indicator (Koosh, sec. II, para. 4, ln. 15 – 17, where one digital counter [circuit elements] per synapses [computational unit]; sec. III, para. 5, where digital counter [circuit elements] receive and store random bits [stress indicator] and use it to update weight) 
Rezaie and Koosh both teach neural network training device that receive parameter update indicator during training and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rezaie’s teaching of  the hardware implementation of the fast neural network learning device with Koosh’s teaching of hardware implementation of multiple computational unit each receive parameter update indicator to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification to allow the neural network parallelism integrate into compact high speed solution in VLSI (Koosh, intro. para. 1, ln. 9 – 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122